Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statements (No. 333-185355 and 333-177171) on Form S-8 of Boston Therapeutics, Inc. of our report dated April 4, 2013, relating to our audit of the financial statements, which appear in this Annual Report on Form 10-K of Boston Therapeutics, Inc. for the year ended December 31, 2012. Our report datedApril 4, 2013 relating to the financial statements includes an emphasis paragraph relating to an uncertainty as to the Company's ability to continue as a going concern. /s/ McGladrey LLP Boston, Massachusetts April 4, 2013
